Exhibit EMPLOYMENT AGREEMENT In accordance with the applicable laws and regulations of the People's Republic of China ("China" or "PRC"), Weifang Changda Chemical Co., Ltd., a company established and registered in Binhai Economic Development Zone, Weifang, Shandong Province in accordance with PRC law ("Company") and Zhu HuaRan, ID No. (the "Employee"), a citizen and resident of PRC, as of this 8th day of December, 2008 have reached the following agreement regarding the Employee's employment with the Company. 1.EMPLOYMENT.
